FRANKLIN, P. J.
The facts, the issues raised, the proceedings in the court below, and the questions to be decided on this appeal, are identical with those on the appeal of Francisco Rodriguez, Appellant, v. R. B. Sims, Superintendent of the State Prison of the State of Arizona, Respondent, ante, p. 74, 156 Pac. 94, being Criminal Cause No. 385, just decided by this court. On the authority of that case, the order or judgment appealed from is affirmed.
It appearing that the judgment of death has not been executed, and that the time fixed for the execution therefor has *80passed, it will become the duty of the superior court in which the conviction of said Miguel Peralta was had, on application of the county attorney of the county in which the conviction was had, to proceed under the provisions of section 1147 of the Penal Code, and specify such time for the execution of such judgment as to said court may seem meet and proper.
CUNNINGHAM, J., and STANFORD, Superior Court Judge, concur.
N. B. — Chief Justice ROSS being disqualified and announcing his disqualification in open court, the remaining judges, under section 3 of article 6 of the Constitution, called in Honorable R. C. STANFORD, Judge of the superior court of the state of Arizona in and for the county of Maricopa, to sit with them in the hearing of this cause.